                       Case 4:19-cr-00491-JST Document 1 Filed 09/18/19 Page 1 of 5
AO 91 (Rev. 11/11) Criminal Complaint


                                     United States District Court                                                SEP 18 2015
                                                                for the
                                                                                                          pipI^sanv-.soong
                                                    Northern District of California


                 United States of America
                               V.


                 James Heyward Silcox III
                                                                          Case No.
                                                                                                8 19 71534                           S

                          Defendant(s)


                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief
On or about the date(s) of July 11, Aug. 28, &Sept. 13, 2019              m the county of               Alameda             in the

     Northern          District of            California       , the defendant(s) violated:

            Code Section                                                     Offense Description
21 U.S.C. § 952(a)                              Importation of Controlled Substances - Schedule IV Narcotics (three counts)

                                                Penalties (per count): Maximum 5 years' imprisonment, minimum 1 year and
                                                maximum lifetime of supervised release; maximum $250,000 fine; $100
                                                special assessment




         This criminal complaint is based on these facts:

See affidavit of HSI Special Agent Patrick Thomas, attached hereto and incorporated by reference




         SZf Continued on the attached sheet.


                                                                                              Complainant's signature
        Approved as to form
                                                                                      Patrick Thomas, Special Agent, HSI
                             AU
                                                                                               Printed name and title


Sworn to before me and signed in my presence.


Date: Sefefvibev
                                                                                                         signature


City andstate:                          San Francisco, CA                       Hon. John, lelderks,     U.S. Magistrate Judge
                                                                                               Printed name and title
Case 4:19-cr-00491-JST Document 1 Filed 09/18/19 Page 2 of 5
Case 4:19-cr-00491-JST Document 1 Filed 09/18/19 Page 3 of 5
Case 4:19-cr-00491-JST Document 1 Filed 09/18/19 Page 4 of 5
Case 4:19-cr-00491-JST Document 1 Filed 09/18/19 Page 5 of 5
